Citation Nr: 0014538	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-29 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $2,727.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 1996 decision of the RO's Committee 
on Waivers and Compromises, which denied the veteran's 
request for waiver of recovery of an overpayment of Section 
306 pension benefits in the amount of $2,727.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded Section 306 pension benefits 
effective from November 1975; he was notified at that time 
that his monthly pension rate depended on the amount of his 
annual income and that it was his duty to immediately inform 
the VA of any income changes that would cause his annual 
income to exceed the maximum limit for the rate of pension 
being paid to him.  

3.  In an October 1993 Section 306 Pension Eligibility 
Verification Report, the veteran reported that his family's 
income consisted of monthly Social Security benefits for him 
and his wife; on the basis of this report, the RO continued 
to authorize pension payments because the income reported did 
not exceed the maximum annual limit.

4.  In a January 1996 letter, the RO stated the veteran 
recently acknowledged receipt of $7,150 in interest income 
which was not reported previously, and notified him of a 
proposal to terminate his pension benefits, effective January 
1, 1994, on the basis that the unreported income caused his 
countable annual income to exceed the maximum limit; in a 
March 1996 letter, the RO notified the veteran that action 
was taken to terminate his pension benefits as proposed, 
resulting in an overpayment of benefits.  

5.  In April 1996, a request for waiver of recovery of the 
overpayment was received, indicating that the failure to 
report dividends from a mutual fund was an unintentional 
mistake.

6.  In a November 1996 decision, the RO's Committee on 
Waivers denied the veteran's request for waiver of recovery 
of an overpayment of Section 306 pension benefits in the 
amount of $2,727; in a May 1997 decision, the Committee 
confirmed its prior denial.  

7.  For the period of January 1, 1994 through March 1996, the 
veteran was paid $101 a month (or $2,727 for the entire 
period) in Section 306 pension benefits when he was due $0, 
thus creating a $2,727 overpayment.

8.  The veteran was solely at fault in the creation of the 
overpayment of Section 306 pension benefits by virtue of his 
failure to report the entire amount of his income in a timely 
manner to the VA; the veteran's health has been raised as a 
mitigating factor; fault on the part of the VA has not been 
shown.

9.  Recovery of the overpayment of Section 306 pension 
benefits would not deprive the veteran of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the veteran.

10.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran is not entitled to monthly 
payments of Section 306 pension, based upon his actual income 
during the period in question; also, he has not subsequently 
shown entitlement to improved pension benefits, due to 
excessive income.    

11.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.



CONCLUSION OF LAW

Recovery of an overpayment of Section 306 pension benefits in 
the amount of $2,727 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid Section 306 pension benefits 
on the basis that his countable income did not exceed the 
maximum annual limit when, in fact, his actual income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers and Compromises in November 1996 denied 
the veteran's request for waiver of recovery of the $2,727 
debt, which was calculated after the RO discovered unreported 
unearned income of the veteran.   

A review of the record shows that by letter in January 1976 
the veteran was awarded Section 306 pension benefits 
effective from November 1975.  The veteran's rights to 
continued pension payments were explained in an attached VA 
Form 21-6896.  In the form, the RO informed him that his 
monthly pension rate depended on the amount of his annual 
income, and that he must immediately report if he began to 
receive additional income which would cause his annual income 
to exceed the maximum limit for the rate of pension being 
paid to him in order to avoid an overpayment that was subject 
to recovery.  

In an October 1985 letter, the RO notified the veteran of an 
amendment to his pension award.  The RO stated that his 
pension payment would be $101, effective January 1986, on the 
basis of information he reported in an eligibility 
verification report.  Attached to the letter was VA form 21-
8768, instructing the veteran to immediately report income 
changes for himself and his dependents.  

In an October 1993 Section 306 Pension Eligibility 
Verification Report (EVR), the veteran reported that his 
monthly income consisted solely of Social Security benefits 
of $767.60 for himself and $290 for his wife.  (He reported 
his wife's Social Security payments began in February 1993.)  
In reporting all other annual income including interest and 
dividends for 1993, the veteran indicated "0."  He reported 
unreimbursed family medical expenses of $2,150.43 for 1993.  

In a November 1993 letter, the RO notified the veteran that 
his pension award of $101 was being continued in view of his 
net countable income reported on his EVR.  Attached to the 
letter was VA form 21-8768, instructing the veteran to 
immediately report income changes for himself and his 
dependents.  

In a January 1996 letter, the RO informed the veteran of a 
proposal to terminate his pension benefits, effective January 
1, 1994, on the basis of his acknowledged receipt of $7,150 
in interest income which was not previously reported.  The RO 
explained that the interest income, combined with the Social 
Security income of the veteran and his wife, exceeded the 
$11,956 income limitation set by law [for 1993].  The RO 
stated that the law required termination of pension from the 
end of the year in which new income was first received.  The 
RO also informed the veteran of ways to minimize the 
potential overpayment as the result of the proposed action.  

In a March 1996 letter, the RO informed the veteran that his 
pension benefits were terminated, effective January 1, 1994, 
due to the veteran's excessive income from Social Security 
payments for himself and his wife and from interest income of 
$7,150.  The RO notified the veteran that the termination 
would result in the creation of an overpayment in his 
account.  (In April 1996, the VA notified him that the amount 
of the overpayment was $2,727.)  

In April 1996, the veteran's request for a waiver of recovery 
of the overpayment of benefits was received.  In the letter, 
the veteran's wife explained that they had made an 
unintentional mistake for which they were sorry.  She stated 
that the veteran had two severe strokes since the end of 1993 
and that she herself had been in the hospital at the same 
time for surgery.  She stated that the veteran could not talk 
or write but did comprehend most of the time.  She claimed 
that she tried to help him complete his form and believed 
that dividends were previously not included as income.  She 
asserted they had made an honest mistake.  She stated she 
received money from an auto accident settlement, which was 
then invested in a mutual fund for future use should she 
become completely disabled.  She claimed that their income 
put them below the poverty line and that they had to use 
their savings all the time.  She stated that she did not know 
how they could repay the debt.  With the waiver request, a 
financial status report was submitted, reflecting a monthly 
deficit after subtracting monthly expenses from income.  

In a November 1996 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$2,727, on the basis the recovery of the debt would not be 
against equity and good conscience.  

In a February 1997 letter, the RO notified the veteran that 
although he reestablished medical entitlement to non-service-
connected pension benefits his claim for such was denied on 
the basis that his income (as reported in a 1996 EVR) 
exceeded the annual income limit.  (As regards the veteran's 
medical entitlement, the RO in a May 1996 granted special 
monthly pension by reason of the need for regular aid and 
attendance, on the basis of a doctor's statement indicating 
the veteran had two strokes with resultant right hemiparesis 
and expressive aphasia, diabetes mellitus, and heart 
disease.)

In April 1997, the veteran's notice of disagreement with the 
RO's November 1996 decision was received.  In the statement, 
the veteran's wife asserted that they had money, derived from 
the settlement of an auto accident, in a mutual fund.  She 
stated that they used some of that money because the veteran 
had a stroke in 1992 and she was in the hospital at the same 
time.  She requested that the RO reconsider its decision.  
With the notice of disagreement, an updated financial status 
report was submitted, reflecting a monthly surplus after 
subtracting monthly expenses from income.  

In May 1997, the RO's Committee on Waivers reconsidered its 
prior decision and confirmed the denial of the request for 
waiver of recovery of an overpayment of pension benefits.

In an October 1997 substantive appeal, it was claimed that 
repayment of the overpayment would create a financial 
hardship.  

In a June 1997 letter, the veteran's wife stated that they 
were sorry they omitted reporting the mutual fund amount and 
that such omission was not done purposefully.  With the 
letter, an updated financial status report was submitted, 
reflecting that monthly income was about equivalent to 
monthly expenses.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Section 306 pension is a benefit payable by VA to 
veterans of a period of war because of disability.  The 
veteran was receiving pension under the provisions of Public 
Law 86-211, now known as Section 306 pension, because Section 
306 of Public Law 95-588 authorized persons entitled to 
receipt of pension on December 31, 1978, to elect to continue 
to receive such pension at the rate payable on that date.  
See 38 C.F.R. § 3.960(a) (1999).  

Section 306 pension must be terminated if the pensioner's 
income exceeds the amount stated in 38 C.F.R. § 3.26(a).  38 
C.F.R. 3.960(b)(4) (1999).  The annual income limit for a 
veteran with dependents for 1993 was $11,956.  38 C.F.R. § 
3.26(a).  If the veteran is married and living with his 
spouse, there will be included as income of the veteran all 
income of the spouse in excess of whichever is the greater, 
the amount of the spouse income exclusion specified in 
Section 306(a)(2)(B) of Pub. L. 95-588 or the total earned 
income of the spouse which is reasonably available to the 
veteran.  38 U.S.C.A. § 1521(a), (c), and (j) (West 1991); 38 
C.F.R. §§ 3.252(b), (c) and (d), 3.262(b)(2) (1999).  Certain 
Social Security benefits, minus 10 percent, are considered in 
determining income, as are earnings from investments.  
38 C.F.R. § 3.262(a), (e) and (f) (1999).  Unreimbursed 
medical expenses which have been paid and which exceed 5 
percent of the claimant's reported annual income will be 
excluded from annual income.  38 C.F.R. § 3.262(l) (1999).  

The effective date of a discontinuance of an award of Section 
306 pension is determined in accordance with the requirements 
of 38 C.F.R. § 3.660(a)(2) (1999), which provides, in 
pertinent part, that discontinuance shall be made effective 
the end of the year in which the increase occurred, if such 
increase could not reasonably have been anticipated based on 
the amount actually received from that source in the previous 
year.  

A review of the record shows that the veteran was paid 
Section 306 pension benefits from January 1, 1994 through 
March 1996 on the basis that his and his wife's income from 
Social Security did not exceed the maximum annual limit.  In 
fact, the veteran also received interest income in 1993, 
which brought his countable income for the year above the 
maximum income he was allowed to receive and still be 
entitled to Section 306 pension from the VA.  In the October 
1993 EVR, the veteran reported that the Social Security 
benefits for 1993 amounted to $767.60 a month (or $9,211.20 
annually) for himself and $290 a month beginning in February 
1993 (or $3,190 annually) for his wife, and that his 
unreimbursed medical expenses paid in 1993 were $2,150.43.  
Also, the veteran and his wife also verified receipt of 
unearned interest income from mutual funds of $7,150 in 1993, 
which was discovered in 1996.  With the additional income of 
$7,150, the veteran's countable income for 1993, after 
calculating Social Security income deductions and deductions 
based on unreimbursed medical expenses, clearly exceeded the 
$11,956 maximum income allowable for a veteran with 
dependents for 1993.  Accordingly, discontinuance of pension 
at the end of 1993 was required by the applicable 
regulations, creating an overpayment of $2,727.  Once Section 
306 pension has been terminated by reason of excess income, 
that person is thereafter precluded from establishing 
entitlement under any other pension program except the 
improved pension program.  38 C.F.R. § 3.960(d).

In short, for the period of January 1, 1994 through March 
1996 the veteran was paid $2,727 ($101 a month for 27 months) 
in pension benefits when he was entitled to $0, thereby 
creating an overpayment of $2,727.  The Board concludes the 
overpayment of pension benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its November 1996 decision determined 
that waiver of recovery of an overpayment of Section 306 
pension benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of Section 306 
pension benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he underreported his family's income, 
specifically his unearned income, for 1993.  The record shows 
that the veteran was awarded Section 306 pension benefits 
effective from November 1975.  He was informed at that time 
that his monthly pension rate depended on the amount of his 
annual income and that it was his duty to immediately inform 
the VA of any income changes that would cause his annual 
income to exceed the maximum limit for the rate of pension 
being paid to him.  He was again reminded of the duty to 
report income changes in letters in October 1985 and November 
1993.  

Despite the reminders of his duty to report income changes, 
the veteran failed to inform the RO of the total amount of 
his income in the 1993 EVR, wherein he reported no income 
other than Social Security.  It was not until after the RO 
discovered additional income in 1993 and the veteran and his 
wife verified the payment of such income that the RO learned 
of the full extent of the veteran's income for that year.  
The EVR was very specific in requesting amounts and sources 
of all income he and his wife received in that year, and the 
failure to provide that information constitutes significant 
and primary fault on the part of the veteran.  Consequently, 
the Board finds that the veteran was at fault for the 
creation of the overpayment of $2,727 because he failed to 
report his entire income after he had been advised of the 
reporting requirements and rights to continued pension 
payments.  

In regard to the failure to supply the requested information 
accurately, the veteran's wife explained that the veteran 
suffered two strokes in 1992 (in another letter she reported 
1993) and that she was also hospitalized at the same time.  
The record does not show that the veteran had difficulty in 
comprehending VA instructions regarding his rights to receive 
pension benefits during the period of the overpayment, but 
the medical evidence shows that he suffered strokes which 
left him with right hemiparesis and expressive aphasia.  
Thus, the Board will concede that his health status may very 
well be a mitigating factor in the degree of fault 
attributable to the veteran.  

As to whether there was any fault on the part of the VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  Upon learning 
of the income changes, the VA took prompt action to terminate 
the veteran's pension benefits.  It is clear that the 
veteran's actions caused the overpayment without any fault on 
the part of the VA to offset his fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in a financial status 
report in June 1997.  At that time, the veteran's monthly net 
income was $1,290, consisting of Social Security ($811 for 
the veteran and $279 for his wife) and other income from 
dividends (about $200).  His total monthly expenses were 
$1,242.27, including $67.97 for homeowner's insurance, $47.03 
for life insurance, $87.60 for Medicare, $20 for other 
insurance, $118.67 for auto insurance, $85 for oil, $50 for 
telephone, $125 for electricity, $186 for taxes, $127 for 
prescriptions, $8 for doctor visits, and $320 for food.  It 
was noted that the amount of monthly expenses did not include 
miscellaneous items such as clothes, shoes, gas for the car, 
car upkeep, and over-the-counter medicines and vitamins.  
(There was no estimated amount for these additional items.)  
His listed assets were $250 cash in the bank, $100 cash on 
hand, an automobile valued at about $5,000, and $42,000 in 
stocks and bonds.  The monthly net income exceeded the 
monthly expenses by $47.73 (which did not include the 
miscellaneous expenses for which no amount was provided).  

Based on the June 1997 income and expense information of 
record, it is concluded that the record does not demonstrate 
that recovery of the debt would render the veteran unable to 
provide for life's basic necessities.  The financial status 
report shows a $47.73 a month surplus, although this amount 
does not include miscellaneous expenses such as clothes and 
car gas/upkeep.  The report also shows that the veteran had 
more than enough cash in the bank at that time with which to 
repay the VA debt and cover basic living expenses.  It has 
been a few years since comprehensive information about the 
veteran's assets, income, and expenses, has been furnished, 
and given the health status of the veteran and his wife it 
would not be unreasonable to find that part of the assets may 
have been depleted for health care purposes.  Nevertheless, 
even with partial depletion of assets, there is no evidence 
that financial hardship would result given his current 
circumstances.  Therefore, absent a finding that the 
veteran's ability to provide for life's basic necessities 
would be endangered at present, it may not be held that 
financial hardship would result upon recovery of the debt.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran has not shown entitlement to Section 
306 pension benefits, based on his actual income during the 
period in question.  
Moreover, he is not entitled to improved pension benefits due 
to excessive income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information provided by the veteran, which he in turn 
failed to rectify, and he, in turn, benefited.  To allow him 
to profit by retaining money erroneously paid as a result of 
his own fault under these circumstances clearly constitutes 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits is 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  While his fault is mitigated to an extent due 
to health problems, the fact remains that all other elements 
in the equity and good conscience standards are against his 
claim.  To allow him to retain $2,727 when he has not shown 
his entitlement to such benefits would constitute unjust 
enrichment for him.  Recovery of the debt would not result in 
financial hardship for him.  Also, he has not shown 
entitlement to pension benefits, so recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, he has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence is against 
the waiver of recovery of the overpayment, the doctrine of 
giving the benefit of the doubt to the veteran is not for 
application in this case.



ORDER

Waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $2,727 is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

